DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al., WO 2013/047402.
Regarding claim 1, Maeda et al., teaches a non-aqueous electrolyte secondary battery (pg. 2 of 11, para. 4-5) comprising a positive electrode (pg. 2 of 11, para. 2) and a negative electrode (pg. 2 of 11, para. 2), wherein at least any one of the positive electrode and the negative electrode comprises a collector (pg. 2 of 11, para. 7), an active material layer formed on the collector (pg. 2 of 11, para. 7), an electrode tab joined to an exposed portion where the active material layer is not formed and the collector is exposed (pg. 3, para. 4), and a protective layer covering the electrode tab on the exposed portion and the exposed portion (pg. 3, para. 4-6), and the protective layer includes a substrate comprising a curable resin (pg. 3, para. 4-6; pg. 4, para. 2). Regarding claim 2, Maeda et al., teaches wherein the electrode tab extends outside of a peripheral portion of the collector (pg. 3, para. 4-6), and the protective layer is also provided on 
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., WO 2013/047402.


Regarding claim 11, Maeda et al., teaches wherein the inorganic material comprises at least any inorganic material in claim 11(end of page 5).
Although Maeda et al., does not teach one of the specific materials in claims 7 and 11, it teaches resins which the listed materials in the claim may be examples of the materials.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727